DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 2, 5, 7, 11, 12, and 14-17 are currently pending. Claims 1, 12, 16, and 17 have been amended. Claims 1, 12, 16, and 17 have been amended to overcome the 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 08 April 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, 7, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2, 5, 7, and 12 mention estimating the amount of urine based on the presence of the reflected wave of the bladder and the presence of the reflected wave of the small intestine. This embodiment of the invention is discussed in paragraphs [0053] and [0071]-[0074] of the PGPUB. However, in discussing not based on whether reflected wave W2 from the small intestine is present and/or whether reflected wave W3 from the bladder is present, but based on the magnitude of reflected wave W2 from the small intestine and/or the magnitude of reflected wave W3 from the bladder.” This embodiment is the embodiment recited in claim 1. The specification does not provide support for claims 2, 5, and 7, in combination with claim 1, as the specification provides support for either the estimator estimating the amount of urine based on the magnitudes of the reflected waves of the bladder and small intestine or the estimator estimating the amount of urine based on the presence of the reflected waves of the bladder and small intestine. The same argument applies to claim 12. Claims 14 and 17 are further rejected due to their dependency to claim 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, and 7 recite that estimating the amount of urine is based on the presence of the reflected wave of the bladder and the presence of the reflected wave of the small intestine. However, claim 1 recites that the estimator estimates the amount of urine based on the magnitudes of the reflected waves of the bladder and small intestine. It is unclear if the amount of urine is estimated based on the presence of the reflected waves or based (as discussed in [0074] of the PGPUB) or on the magnitudes of the reflected waves (as discussed with regard to [0107] of the PGPUB), as mentioned in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. ‘550 (China Pub No. 102,178,550 – previously cited) in view of Companion et al. ‘591 (US Patent No. 5,058,591 – previously cited) further in view of Companion ‘123 (US Pub No. 2011/0004123 – previously cited) further in view of Schneider et al. ‘662 (US Pub No. 2011/0279662 – previously cited).
Regarding claim 1, Niu et al. ‘550 teaches a urine amount estimation device (Fig. 2 and Page 5 Lines 24-25) comprising:
a sensor that transmit an ultrasonic wave into an abdomen of a body and that is configured to detect a reflected wave produced by said ultrasonic wave (Fig. 2 A-type ultrasonic transmitting and receiving module 2 and Page 7 Lines 20-23); and

Niu et al. ‘550 teaches all of the elements of the current invention as mentioned above except for an estimator that estimates a degree of accumulation of urine in a bladder based on a magnitude of a reflected wave from the bladder which is detected by the sensor, wherein
the estimator estimates the degree of accumulation of the urine in the bladder based on, in addition to the magnitude of the reflected wave from the bladder is detected by the sensor, a magnitude of a reflected wave from the small intestine which is detected by the sensor, the small intestine being disposed on the propagation path and the reflected wave from the small intestine being distinguished based on the receive time band of the reflected wave, and
the estimate is further based on a first comparison of the magnitude of the reflected wave from the bladder to a first threshold value and a second comparison of the magnitude of the reflected wave from the small intestine to a second threshold value.
Companion et al. ‘591 teaches when a bladder is essentially empty, resulting ultrasonic signals are small (Figs. 2(A-C) ultrasonic signals 12, 13 and Column 8 Lines 21-35). In Figs. 3(A-C), the bladder is partially full. A rear wall reflection has moved back in time and additional reverberation has built up as seen in wave 13 (Column 8 Lines 36-42). In Figs. 4(A-C), the bladder is substantially full. The rear wall reflection has not moved, but energy reverberation at the rear wall continues to increase (Column 8 Lines 43-56). It could also be seen that the time between when the wave is reflected off the bladder front wall is detected and when the wave is reflected off the bladder rear wall is detected becomes longer as the bladder becomes fuller (Figs. 2B, 3B, 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimator of Niu et al. ‘550 to include estimating a degree of 
Companion ‘123 teaches that a compression of a small intestine causes a reciprocal decline in echogenicity of the small intestine ([0046]). Compression of the small intestine occurs when a bladder is distended. When the bladder is full, the small intestine is compressed, which causes a reflected wave to not be detected or the reflected wave to have a small magnitude. However, when the bladder is not full, the small intestine is not compressed, which causes the reflected wave to be detected and the magnitude of the reflected wave to be larger. One of ordinary skill in the art would understand if a reflected wave from the small intestine is detected, then the small intestine is on a propagation path. Examiner also notes that Companion ‘123 detects a presence of a reflected wave, as mentioned above. It is interpreted that if a reflected wave is above a threshold of zero, then the reflected wave is detected. Companion ‘123 also teaches that signals representative of bladder distension have a time component, which includes: (i) the returning echo occurrence relative to the point in time when the interrogating pulse was launched into the abdomen; and (ii) as assessment of the physical thickness of the area in which the activity is taking place ([0043]-[0045]). The longer it takes for the echo occurrence to return, the more distended the bladder is.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimator of Niu et al. ‘550 in view of Companion et al. ‘591 to include estimating the degree of accumulation of the urine in the bladder based on, in addition to the magnitude of the reflected wave from the bladder is detected by the sensor, a magnitude of a reflected wave from the small intestine which is detected by the sensor, the small intestine being disposed on the propagation path as Companion ‘123 teaches that a frequency spectrum for a pulse that provides a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimate of Niu et al. ‘550 in view of Companion et al. ‘591  in view of Companion et al. ‘123 to include being further based on a first comparison of the magnitude of the reflected wave from the bladder to a first threshold value and a second comparison of the magnitude of the reflected wave from the small intestine to a second threshold value as Companion et al. ‘123 teaches this would aid in monitoring bladder distention that can be adapted to function with a variety of patients having differing anatomical proportions ([0001]).
Schneider et al. ‘662 teaches since pulses reflected by various interfaces will arrive at different times, it is possible to identify those pulses that are of interest by monitoring a time interval during which the reflected pulse for that interface is expected to arrive ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reflected waves of Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 to include being distinguished based on the receive time band of the reflected wave as Schneider et al. ‘662 teaches that this will aid identifying which interface the reflected pulses are coming from ([0004]). 
Regarding claim 2, Niu et al. ‘550 teaches wherein the estimator estimates that the degree of accumulation of the urine in the bladder when the reflected wave from the bladder is not detected by the sensor is smaller than the degree of accumulation of the urine in the bladder when the reflected wave from the bladder is detected by the sensor (Figs. 3(A-C) and Page 8 Lines 3-7).
Regarding claim 5, Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 further in view of Schneider et al. ‘662, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the estimator estimates that the amount of the urine in the bladder when the reflected wave from the small intestine is detected by the sensor is smaller than the degree of accumulation of the urine in the bladder when the reflected wave from the small intestine is not detected by the sensor.
Companion ‘123 teaches that a compression of a small intestine causes a reciprocal decline in echogenicity of the small intestine ([0046]). Compression of the small intestine occurs when a bladder is distended. When the bladder is full, the small intestine is compressed, which causes a reflected wave to not be detected. However, when the bladder is not full, the small intestine is not compressed, which causes the reflected wave to be detected.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimator is Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 further in view of Schneider et al. ‘662 , as applied to claim 1, to include estimating that the amount of the urine in the bladder when the reflected wave from the small intestine is detected by the sensor is smaller than the degree of accumulation of the urine in the bladder when the reflected wave from the small intestine is not detected by the sensor as Companion ‘123 teaches when the small intestine is compressed, which indicates the bladder is full, the reflected wave of the small intestine is not detected.
Regarding claim 7, Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 further in view of Schneider et al. ‘662, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the estimator estimates that the degree of accumulation of the urine in the bladder is in a first state which is small when the reflected wave from the bladder is not detected by the sensor and the reflected wave from the small intestine is detected by 
Companion et al. ‘591 teaches when a bladder is empty, an ultrasonic signal wave reflects off a bladder’s front wall and rear wall, resulting signals that are condensed together (Figs. 2(A-C) and Column 8 Lines 21-35), which is interpreted as a first state. When a bladder is partially full, an ultrasonic signal wave reflects off a bladder’s front wall and rear wall, resulting in signals where the rear wall reflection moves back in time and additional reverberation has built up in the rear wall signal (Figs. 3(A-C) and Column 8 Lines 36-42), which is interpreted as a second state. When a bladder is full, an ultrasonic signal wave reflects off a bladder’s front wall and rear wall, resulting signals where the rear wall signal hardly moves at all, while the reverberation at the rear wall continues to increase (Figs. 4(A-C) and Column 8 Lines 43-56), which is interpreted as a third state. Companion et al. ‘591 also teaches determining an increase of urine in a bladder based off of a magnitude of a signal of a pressure measuring sensor (Column 8 Lines 21-56). Furthermore, when the bladder is full, the reflected wave of the small intestine is not detected. When the bladder is not full, the reflected wave of the small intestine is detected, as evidenced by Companion ‘123.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimator of Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 further in view of Schneider et al. ‘662, as applied to claim 1, to include estimating that the amount of urine in the bladder is in a first state, second state, or third state 
Regarding claim 12, Niu et al. ‘550 teaches a urine amount estimation method (Fig. 4 and Page 8 Lines 8-9) comprising
an operation in which an ultrasonic wave is transmitted into an interior of an abdomen of a body (Fig. 4 step 1 and Page 8 Lines 10-14);
an operation in which a sensor determines whether a reflected wave from the interior of the body produced by reflection of said ultrasonic wave is detected (Fig. 4 step 4 and Page 8 Lines 18-19); and
an operation in which an amount of urine in a bladder is estimated, the reflected wave from the bladder being distinguished based on a receive time band of the reflected wave (Fig. 4 step 6 and Page 8 Lines 25-30, Figs. 3(A-C) and Page 8 Lines 3-7).
Niu et al. ‘550 teaches all of the elements of the current invention as mentioned above except for an operation in which an amount of urine in a bladder is estimated based on a magnitude of a reflected wave from the bladder, and additionally based on a magnitude of a reflected wave from the small intestine, the reflected wave from the small intestine being distinguished based on the receive time band of the reflected wave, the estimate is further based on a first comparison of the magnitude of the reflected wave from the bladder to a first threshold value and a second comparison of the magnitude of the reflected wave from the small intestine to a second threshold value.
Companion et al. ‘591 teaches when a bladder is essentially empty, resulting ultrasonic signals are small (Figs. 2(A-C) ultrasonic signals 12, 13 and Column 8 Lines 21-35). In Figs. 3(A-C), the bladder is partially full. A rear wall reflection has moved back in time and additional reverberation has built up as seen in wave 13 (Column 8 Lines 36-42). In Figs. 4(A-C), the bladder is substantially full. The rear wall reflection has not moved, but energy reverberation at the rear wall continues to increase (Column 8 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of Niu et al. ‘550 to include estimating an amount of urine in a bladder based on a magnitude of the reflected wave from the bladder as Companion et al. ‘591 teaches that the energy in the rear wall reflection as well as the rear wall position is accurate as a monitor for the entire range of bladder fullness (Column 8 Lines 43-56).
Companion ‘123 teaches that a compression of a small intestine causes a reciprocal decline in echogenicity of the small intestine ([0046]). Compression of the small intestine occurs when a bladder is distended. When the bladder is full, the small intestine is compressed, which causes a reflected wave to not be detected. However, when the bladder is not full, the small intestine is not compressed, which causes the reflected wave to be detected. One of ordinary skill in the art would understand if a reflected wave from the small intestine is detected, then the small intestine is on a propagation path. Companion ‘123 also teaches that signals representative of bladder distension have a time component, which includes: (i) the returning echo occurrence relative to the point in time when the interrogating pulse was launched into the abdomen; and (ii) as assessment of the physical thickness of the area in which the activity is taking place ([0043]-[0045]). The longer it takes for the echo occurrence to return, the more distended the bladder is.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of Niu et al. ‘550 in view of Companion et al. ‘591 to include estimating the amount of the urine in the bladder additionally based on a magnitude of a reflected wave from the small intestine as Companion ‘123 teaches that a frequency spectrum for a pulse that provides a maximum amount of data from appropriate volumes within an abdomen will 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimate of Niu et al. ‘550 in view of Companion et al. ‘591  in view of Companion et al. ‘123 to include being further based on a first comparison of the magnitude of the reflected wave from the bladder to a first threshold value and a second comparison of the magnitude of the reflected wave from the small intestine to a second threshold value as Companion et al. ‘123 teaches this would aid in monitoring bladder distention that can be adapted to function with a variety of patients having differing anatomical proportions ([0001]).
Schneider et al. ‘662 teaches since pulses reflected by various interfaces will arrive at different times, it is possible to identify those pulses that are of interest by monitoring a time interval during which the reflected pulse for that interface is expected to arrive ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reflected waves of Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 to include being distinguished based on the receive time band of the reflected wave as Schneider et al. ‘662 teaches that this will aid identifying which interface the reflected pulses are coming from ([0004]).
Regarding claims 16 and 17.
Claims 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 further in view of Schneider et al. ‘662 further in view of Ganguly et al. ‘512 (US Patent No. 6,565,512 – previously cited).
Regarding claim 11, Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 further in view of Schneider et al. ‘662, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the estimator causes a frequency with which the reflected wave is detected by the sensor to be greater when an estimated degree of accumulation of the urine is large than when the estimated degree of accumulation of the urine is small.
Ganguly et al. ‘512 teaches once an estimated volume of urine exceeds 75% of the pre-established minimum threshold value, a system increases the frequency with which a monitoring operation is performed (Column 8 Lines 37-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the estimator of Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 further in view of Schneider et al. ‘662, as applied to claim 1, to including causing a frequency with which the reflected wave is detected by the sensor to be greater when an estimated degree of accumulation of the urine is large than when the estimated degree of accumulation of the urine is small since Ganguly et al. ‘591 teaches that this will aid in providing patient histories from which incontinence patterns can be developed (Column 3 Lines 36-41).
Regarding claim 14, Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 further in view of Schneider et al. ‘662, as applied to claim 12, teaches all of the elements of the current invention as mentioned above except for an operation in which determination of when it is or will be time to urinate is carried out based on the estimated degree of accumulation of the urine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation of Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 further in view of Schneider et al. ‘662, as applied to claim 12, to include determining when it is or will be time to urinate is carried out based on the estimated degree of accumulation of the urine as Ganguly et al. ‘512 teaches that this will aid in alerting a user the need to void (Column 8 Lines 3-51).
Regarding claim 15, Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 further in view of Schneider et al. ‘662, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for the urine amount estimation device further comprises a communication terminal; wherein the estimator transmits the estimated degree of accumulation of the urine to the communication terminal.
Ganguly et al. ‘512 teaches a display device that displays and/or stores a volume estimate (Column 8 Lines 37-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the urine amount estimation device of Niu et al. ‘550 in view of Companion et al. ‘591 further in view of Companion ‘123 further in view of Schneider et al. ‘662, as applied to claim 1, to include a communication terminal as Ganguly et al. ‘512 teaches that this will aid in alerting a user the need to voice (Column 8 Lines 37-51).
Response to Arguments
Applicant argues that the amendments to overcome the 35 U.S.C. 112(a) and 112(b) rejections set forth in the previous Office Action have placed the claims in condition for allowance. Examiner 
Furthermore, regarding the 35 U.S.C. 103 rejections mentioned above, it is noted that the independent claims recite “the estimate is further based on a first comparison of the magnitude of the reflected wave from the bladder to a first threshold value and a second comparison of the magnitude of the reflected wave from the small intestine to a second threshold value.” Examiner notes that Companion ‘123 detects a presence of a reflected wave. It is interpreted that if a reflected wave is above a threshold of zero, then the reflected wave is detected. Thus, Companion ‘123 teaches such limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791